Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The references cited in the Information Disclosure Statement (IDS) filed on 03/25/2021 have been considered by the examiner.
Drawings
Drawings submitted on 4/7/2021 are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 4 and 18-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitation "the mechanical switch" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the mechanical switch" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim(s) 19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from rejected claim 18.
Claim 20 recites the limitation “the front surface of the actuation portion is closer to the base portion that when pressed the first distance away from the idle plane.” However, this limitation is unclear. Applicant must amend the claim to clarify the claim language. 
Allowable Subject Matter
Claim(s) 1-3, 5-17 is/are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, alone or in combination, do not disclose the following claim limitations:
“a control circuit configured to generate at least first and second control data based respectively on first and second distances through which the front surface of the actuation portion is pressed away from the idle plane, wherein the first distance and the second distance are different”, in combination with remaining limitations of claim 1; (claim(s) 2, 3, 5-17 is/are allowed as depending therefrom).

Closest Prior Art:
Hatmann et al. (US 20120242247 A1)—discloses an illumination control system where a push switch is used to control the intensity and color temperature of the lights.
Dimberg et al. (US 20170354011 A1)—discloses an illumination control system where pushbutton controls lighting parameters.
Bosua et al. (US 9338864 B2)—discloses a switch and method of operation of the same where the switch can be pushed to change the properties of a lighting system.
Fadell et al. (US 8195313 B1)—discloses a controller that utilizes pushing motion to change parameters.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORNA ALAEDDINI whose telephone number is (571)272-5658.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Borna Alaeddini/Primary Examiner, Art Unit 2844